Fourth Court of Appeals
                                              San Antonio, Texas
                                        MEMORANDUM OPINION

                                                 No. 04-19-00347-CV

                        IN THE INTEREST OF L.J.G., S.A.M., and A.C.F., Children

                          From the 73rd Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2018-PA-00420
                             Honorable Charles E. Montemayor, Judge Presiding

Opinion by:           Patricia O. Alvarez, Justice

Sitting:              Patricia O. Alvarez, Justice
                      Irene Rios, Justice
                      Liza A. Rodriguez, Justice

Delivered and Filed: November 18, 2019

AFFIRMED

            In this parental rights termination case, the trial court terminated B.G.’s parental rights to

L.J.G. and A.F.’s parental rights to S.A.M. and A.C.F. i Each father appeals the trial court’s order.

B.G. challenges the trial court’s statutory grounds and best-interest-of-the-children findings. A.F.

challenges the trial court’s paternity and subsection (N) findings. We affirm the trial court’s order.

                                                     BACKGROUND

            On October 11, 2017, the Department of Family and Protective Services received a report

alleging illegal drug abuse by Mom and neglectful supervision and physical abuse of the children. ii

The Department received three subsequent referrals for Mom’s abuse of the children and continued



i
     To protect the minors’ identities, we use aliases for appellants and the children. See TEX. R. APP. P. 9.8.
ii
     Mom did not appeal. We limit our recitation of the facts to those pertaining to B.G., A.F., and the children.
                                                                                          04-19-00347-CV


illegal drug use. The Department investigated and found that Mom had untreated mental illness,

used illegal drugs, and physically abused and threatened violence against the children.

        On March 1, 2018, the day before the Department petitioned for conservatorship of the

children, Mom placed the children with her father. Later, the Department created service plans for

Mom, B.G., and A.F. Both B.G. and A.F. were incarcerated for the entire period of the case;

neither completed their service plans. After several status hearings the case proceeded to trial.

        Following a two-day bench trial, the trial court found by clear and convincing evidence

that B.G.’s course of conduct met the grounds in Family Code section 161.001(b)(1)’s subsections

(D), (E), and (N), A.F.’s course of conduct met the grounds in subsection (N), and terminating

B.G.’s and A.F.’s parental rights were in the children’s best interests. B.G. and A.F. appeal.

                          EVIDENCE REQUIRED, STANDARDS OF REVIEW

        The evidentiary standards 1 the Department must meet and the statutory grounds 2 the trial

court must find to terminate a parent’s rights to a child are well known, as are the legal 3 and factual 4

sufficiency standards of review. We apply them here.

        With regard to the testifying witnesses, the trial court was the “sole judge[] of the credibility

of the witnesses and the weight to give their testimony.” See City of Keller v. Wilson, 168 S.W.3d
802, 819 (Tex. 2005); cf. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam).

                       BASES FOR TERMINATING B.G.’S PARENTAL RIGHTS

A.      Statutory Grounds Findings

        The trial court found B.G.’s course of conduct met the grounds in subsections (D), (E), and

(N). B.G. asserts that the evidence was legally and factually insufficient to support the trial court’s

statutory grounds findings. See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (N).

        A single statutory ground finding, when accompanied by a best interest of the child finding,

is sufficient to support a parental rights termination order. In re A.V., 113 S.W.3d 355, 362 (Tex.


                                                   -2-
                                                                                       04-19-00347-CV


2003); In re R.S.-T., 522 S.W.3d 92, 111 (Tex. App.—San Antonio 2017, no pet.). But “due

process requires an appellate court to review and detail its analysis as to termination of parental

rights under section 161.001(b)(1)(D) or (E) of the Family Code when challenged on appeal.” In

re Z.M.M., 577 S.W.3d 541, 543 (Tex. 2019).

B.     Section 161.001(b)(1)(D)

       Subsection (D) allows for termination of a parent’s rights if, before the child was removed,

see In re R.S.-T., 522 S.W.3d 92, 109 (Tex. App.—San Antonio 2017, no pet.) (relevant period),

the parent “knowingly placed or knowingly allowed the child to remain in conditions or

surroundings which endanger the physical or emotional well-being of the child,” TEX. FAM. CODE

ANN. § 161.001(b)(1)(D). In the context of the statute, “‘endanger’ means to expose to loss or

injury; to jeopardize.” Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987).

       “A child is endangered when the environment creates a potential for danger that the parent

is aware of but consciously disregards.” In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston

[14th Dist.] 2014, pet. denied). “[A] parent need not know for certain that the child is in an

endangering environment; awareness of such a potential is sufficient.” In re R.S.-T., 522 S.W.3d

at 109 (alteration in original) (quoting In re S.M.L., 171 S.W.3d 472, 477 (Tex. App.—Houston

[14th Dist.] 2005, no pet.)). “[A] single act or omission” may support terminating a parent’s rights

under subsection (D). Id. (citing In re R.D., 955 S.W.2d 364, 367 (Tex. App.—San Antonio 1997,

pet. denied)). “Further, a fact-finder may infer from past conduct endangering the well-being of a

child that similar conduct will recur if the child is returned to the parent.” In re D.J.H., 381 S.W.3d
606, 613 (Tex. App.—San Antonio 2012, no pet.).

C.     Section 161.001(b)(1)(E)

       Subsection (E) allows for termination of a parent’s rights if, before or after the child was

removed, see In re R.S.-T., 522 S.W.3d at 109 (relevant period); In re S.R., 452 S.W.3d at 360, the


                                                 -3-
                                                                                      04-19-00347-CV


parent “engaged in conduct or knowingly placed the child with persons who engaged in conduct

which endangers the physical or emotional well-being of the child.” TEX. FAM. CODE ANN.

§ 161.001(b)(1)(E). “Under subsection E, the evidence must show the endangerment was the

result of the parent’s conduct, including acts, omissions, or failure to act.” In re S.R., 452 S.W.3d

at 360 (requiring a course of conduct rather than a single act). Although incarceration alone does

not necessarily constitute engaging in conduct to endanger the child, a parent’s “imprisonment is

certainly a factor to be considered by the trial court on the issue of endangerment.” Boyd, 727
S.W.2d at 533; accord In re S.R., 452 S.W.3d at 360; In re S.F., 32 S.W.3d 318, 322 (Tex. App.—

San Antonio 2000, no pet.).

D.     B.G.’s Actions, Course of Conduct

       1.      Other Witnesses’ Testimony

       B.G. appeared at trial by telephone. He heard the maternal grandfather’s, Mom’s, and the

case worker’s testimony about how Mom has untreated mental health issues including bipolar

disorder and depression that have affected her “on and off” since she was a teenager. Her

depression has been so severe that she has cut herself on several occasions and has attempted

suicide “a few times,” with the most recent attempt occurring when L.J.G. was about two years

old. Mom acknowledged she has repeatedly refused her ordered services because she does not

want or need them. Mom said she and B.G. had a ten-year relationship, and although B.G. was

not L.J.G.’s biological father, he put his name on L.J.G.’s birth certificate. Mom was physically

and verbally abusive to L.J.G., she used illegal drugs regularly, and L.J.G. has begun using drugs

and following a similar path to Mom.

       2.      B.G.’s Testimony

       When B.G. was called, he testified that he has been incarcerated for twenty months on a

possession of a controlled substance conviction, he expects to have a parole hearing in about four


                                                -4-
                                                                                    04-19-00347-CV


months, and he has another fifteen months remaining on his sentence. He testified he was L.J.G.’s

father and he had had a relationship with her since her birth. He knew L.J.G. had been “acting

out.” He did not approve of L.J.G. being placed with her maternal grandfather because of the way

the grandfather “treats his daughter [Mom].” He observed, “I’ve never seen somebody so cold to

just, you know, turn his back on his daughter—[a]nd I’ve never seen somebody just name calling

and belittling somebody that is your daughter.” He added “I think my daughter [L.J.G.] would go

and is going through the same thing while she’s over there [at the maternal grandfather’s home],

because I could just tell.”

       3.      Termination under Subsection (D)

       From the testimony, the trial court could have reasonably formed a firm belief or conviction

that B.G. allowed L.J.G. to remain in an environment that endangered L.J.G.’s physical or

emotional well-being. Mom testified she had a ten-year relationship with B.G., and B.G. testified

he had maintained a relationship with L.J.G. since she was born. Mom and her father testified that

Mom had untreated bipolar disorder and depression. Mom’s father testified that Mom attempted

suicide when L.J.G. was about two years old, which was during Mom’s relationship with B.G.

       Despite having heard this testimony about Mom, her mental illness, and her attempted

suicide, B.G. did not express any surprise or shock or testify that he was unaware of Mom’s

untreated bipolar disorder, her untreated depression, or her attempted suicide. Further, B.G.

testified that he has known Mom’s father “for a long time” and had observed their father-daughter

relationship. He had “seen the way he [Mom’s father] treats [Mom],” he disapproved of it, and he

thought L.J.G. was “going through the same thing while she’s over there.” B.G. also knew L.J.G.

was now “acting out.”

       Given this undisputed evidence, the trial court could have made a reasonable inference that

over the ten-year relationship with Mom and the then thirteen-year relationship with L.J.G., B.G.


                                               -5-
                                                                                     04-19-00347-CV


interacted regularly with Mom, observed her behaviors, and had to have known that Mom had

serious untreated mental health issues that put L.J.G. at risk. See In re A.C., 560 S.W.3d 624, 632

(Tex. 2018) (allowing inferences arising from evidence to support the trial court’s finding); In re

D.G., No. 02-17-00355-CV, 2018 WL 1414726, at *6 (Tex. App.—Fort Worth Mar. 22, 2018, no

pet.) (mem. op.) (concluding that the trial court’s reasonable inferences supported its finding).

       The trial court could have reasonably concluded that B.G. did not act to protect L.J.G. from

injury by seeking to remove L.J.G. from Mom’s home or ensure L.J.G. was living in a safe

environment. Cf. In re M.C., 352 S.W.3d 563, 568 (Tex. App.—Dallas 2011, no pet.); In re

Z.C.J.L., No. 14-13-00115-CV, 2013 WL 3477569, at *13 (Tex. App.—Houston [14th Dist.] July

9, 2013, no pet.). B.G.’s failure to act to protect L.J.G. was sufficient evidence to support

termination under subsection (D). See In re R.S.-T., 522 S.W.3d at 109; In re Z.C.J.L., 2013 WL
3477569, at *13; In re M.C., 352 S.W.3d at 568.

       4.      Termination under Subsection (E)

       The trial court could also have reasonably formed a firm belief or conviction that—given

B.G.’s course of conduct, including his incarceration for possession of a controlled substance, and

his resulting inability to personally protect L.J.G. from engaging in illegal drug use or (in B.G.’s

view) potential emotional abuse from her maternal grandfather—B.G.’s course of conduct resulted

in L.J.G. being placed with persons who were endangering L.J.G.’s physical or emotional well-

being. See Boyd, 727 S.W.2d at 533; In re S.R., 452 S.W.3d at 360; In re S.F., 32 S.W.3d 318,

322 (Tex. App.—San Antonio 2000, no pet.).

       5.      Termination under Section 161.001(b)(1)(N)

       Having already determined the evidence was legally and factually sufficient to support the

trial court’s findings under subsections (D) and (E), we need not address the trial court’s finding

under subsection (N). See TEX. R. APP. P. 47.1; In re A.V., 113 S.W.3d at 362.


                                                -6-
                                                                                       04-19-00347-CV


E.     Best Interest of the Child

       B.G. also challenges the sufficiency of the evidence for the trial court’s finding that

terminating his parental rights is in L.J.G.’s best interest.         See TEX. FAM. CODE ANN.

§ 161.001(b)(2). The Family Code statutory factors 5 and the Holley factors 6 for best interests of

the children are well known. Applying each standard of review and the applicable statutory and

common law factors, we examine the evidence pertaining to L.J.G.’s best interest. We note that

the trial court was the “sole judge[] of the credibility of the witnesses and the weight to give their

testimony,” see City of Keller, 168 S.W.3d at 819, and it was free to believe or disbelieve witness

testimony.

       1.      Service Plan Compliance

       B.G. insisted he never received a copy of his service plan, but his case worker testified she

sent him a copy of the plan and other letters. While he was incarcerated, B.G. took classes on

parenting, drug education, basic craft training, construction site safety, and basic electronic

systems technician, but he did not complete the courses on his service plan. See TEX. FAM. CODE

ANN. § 263.307(b)(1), (8), (10), (11); Holley, 544 S.W.2d at 372 (factors (B), (C), (D), (G), (H)).

       2.      Providing Home, Meeting Needs for L.J.G.

       B.G. testified he wanted to provide a safe home for L.J.G. and to be part of her life, but he

was incarcerated for possession of illegal drugs, which L.J.G. was drifting into, and he was not

sure when he would be released. When he is released, B.G. hopes to live with his mother and

begin looking for a job, but as his testimony indicated, his ability to provide a safe, stable home

for L.J.G. and provide for her other needs is, at best, uncertain. Further, the trial court could have

inferred—from B.G.’s incarceration for illegal drug possession and his drug treatment while he

was incarcerated—that B.G. had a history of illegal drug use which might recur, see In re D.M.,
452 S.W.3d at 472, and if L.J.G. was placed with B.G., B.G.’s relapse into illegal drug use could


                                                 -7-
                                                                                       04-19-00347-CV


have a devastating effect on L.J.G.’s physical and emotional needs and safety now and in the

future. See TEX. FAM. CODE ANN. § 263.307(b)(1), (8), (10), (11); Holley, 544 S.W.2d at 372

(factors (B), (C), (D), (G), (H)).

        3.      B.G.’s Care for L.J.G.

        Since he was incarcerated, B.G. had only visited with L.J.G. once—when his sister brought

her to see him. He was not ordered to pay child support, but he did not offer any evidence that he

was providing in any way for L.J.G.’s needs. B.G. testified that since he had been incarcerated,

he did not know where L.J.G. was living, so he sent letters to L.J.G. via a former Department case

worker, but no corroborating evidence or testimony was presented. See TEX. FAM. CODE ANN.

§ 263.307(b)(1), (8), (11), (12); Holley, 544 S.W.2d at 372 (factors (B), (C), (D), (H), (I)).

        4.      Options, Recommendations

        L.J.G. is in a residential treatment facility, and her needs are not being fully met. She wants

to live with her paternal aunt. She needs permanency and a stable home environment, which the

adoption placements being evaluated could provide, but she cannot be adopted unless B.G.’s rights

are terminated. The Department is investigating placement options for L.J.G., including her

grandfather and her paternal aunt. See TEX. FAM. CODE ANN. § 263.307(b)(1), (2); Holley, 544
S.W.2d at 372 (factors (A), (B), (C), (D), (G), (H)).

        The Department case worker and the children’s ad litem opined that it would be in L.J.G.’s

best interest for B.G.’s parental rights to be terminated.

        Considering all the evidence under the two evidentiary standards, we conclude the trial

court could have formed a firm belief or conviction that terminating B.G.’s parental rights to L.J.G.

was in L.J.G.’s best interest. See TEX. FAM. CODE ANN. § 161.001(b)(2); In re E.N.C., 384 S.W.3d
796, 807 (Tex. 2012).




                                                 -8-
                                                                                                   04-19-00347-CV


                          BASES FOR TERMINATING A.F.’S PARENTAL RIGHTS

        On appeal, A.F. raises two issues. First, he asserts the evidence is legally and factually

insufficient to support the trial court’s finding that his course of conduct met the grounds in

subsection (N). See TEX. FAM. CODE ANN. § 161.001(b)(1)(N). Second, he argues there was no

evidence at trial that he was S.A.M.’s father. We begin with the statutory ground (N) finding.

A.      Challenge to Statutory Ground Finding

        The trial court found A.F.’s course of conduct met the grounds in subsection (N)—that

A.F. constructively abandoned the children—and that terminating A.F.’s parental rights to S.A.M.

and A.C.F. was in the children’s best interests.

        A.F. challenges only one element of (N): that the Department “made reasonable efforts to

return the child[ren] to [him].” See TEX. FAM. CODE ANN. § 161.001(b)(1)(N)(i). iii He argues that

the Department’s efforts were not reasonable because the trial court knew his mailing address, but

the Department did not attempt to contact him while he was incarcerated which deprived him of

the ability to make arrangements for the children’s placement until he was released from prison.

        1.       Section 161.001(b)(1)(N)

        Under subsection (N)(i), the Department must “ma[k]e reasonable efforts to return the child

to the parent.” TEX. FAM. CODE ANN. § 161.001(b)(1)(N); accord In re A.Q.W., 395 S.W.3d 285,

288 (Tex. App.—San Antonio 2013, no pet.). “Implementation of a family service plan by the

Department is ordinarily considered a reasonable effort to return a child to its parent.” In re

A.Q.W., 395 S.W.3d at 288 (citing In re M.R.J.M., 280 S.W.3d 494, 505 (Tex. App.—Fort Worth

2009, no pet.)). If the parent is incarcerated, the Department may make a reasonable effort to

return a child to its parent by placing the child with a family member. In re N.R.T., 338 S.W.3d


  Because A.F. does not challenge any other element of subsection (N) or the trial court’s best interest findings, we
iii

need not address those questions.


                                                        -9-
                                                                                      04-19-00347-CV


667, 674 (Tex. App.—Amarillo 2011, no pet.) (citing In re D.S.A., 113 S.W.3d 567, 573 (Tex.

App.—Amarillo 2003, no pet.)); see In re A.T.L., No. 04-15-00379-CV, 2015 WL 6507807, at *5

(Tex. App.—San Antonio Oct. 28, 2015, pet. denied) (mem. op.).

       2.      Discussion

       In the Department’s original petition for protection of the children, it expressly warns A.F.

that his parental rights to A.C.F. may be terminated. A.F. acknowledged that he had been served

with the Department’s petition on March 12, 2018. At the March 29, 2019 trial on the merits, the

Department case worker testified that she mailed A.F. his service plan several months before trial,

and she had also sent other letters to him, but she never received any responses. See In re M.R.J.M.,
280 S.W.3d at 505 (opining in a non-incarcerated parent case that “[t]he State’s preparation and

administration of a service plan for the parent constitutes evidence that the State made reasonable

efforts to return the child to the parent”). The case worker also testified that S.A.M. and A.C.F.

had been placed with A.F.’s father-in-law, an extended family member, and the children were

doing well. See In re A.T.L., 2015 WL 6507807, at *5 (concluding that “the Department’s

preparation and administration of a service plan, in conjunction with its consideration of relative

placements, [was legally and factually sufficient evidence to] support[] the trial court’s finding

that the Department made reasonable efforts to return the child to appellant”).

       We conclude the evidence was legally and factually sufficient to support the trial court’s

finding by clear and convincing evidence that the Department made reasonable efforts to return

the children to A.F. See id. We overrule A.F.’s first issue.

B.     No Evidence of S.A.M.’s Father

       In his second issue, A.F. contends the trial court could not have properly terminated his

parental rights to S.A.M. under either section 161.001 or section 161.002. A.F. acknowledges that




                                                - 10 -
                                                                                       04-19-00347-CV


the trial court took judicial notice of the non-hearsay contents of its record, but he argues there was

no evidence at trial that he was S.A.M.’s father.

       Section 161.002(b) states “[t]he rights of an alleged father may be terminated if . . . after

being served with citation, he does not respond by timely filing an admission of paternity or a

counterclaim for paternity under Chapter 160.” TEX. FAM. CODE ANN. § 161.002(b); see In re

S.J.R.-Z., 537 S.W.3d 677, 681 (Tex. App.—San Antonio 2017, pet. denied).

       A.F. acknowledged he was served with the Department’s petition on March 12, 2018, and

the petition identifies A.F. as S.A.M.’s alleged father. The trial court found by clear and

convincing evidence that A.F. “did not respond by timely filing an admission of paternity or by

filing a counterclaim for paternity or for voluntary paternity to be adjudicated under chapter 160

of the Texas Family Code before the final hearing in this suit.” See TEX. FAM. CODE ANN.

§ 161.002(b)(1); In re S.J.R.-Z., 537 S.W.3d at 681.

       The appellate record conclusively establishes that A.F. was served with the petition and

failed to file an admission of paternity or a counterclaim for paternity, see TEX. FAM. CODE ANN.

§ 161.002(b)(1); In re M.J.M.G., 543 S.W.3d 862, 864 (Tex. App.—San Antonio 2017, no pet.),

and we note that no best interest finding was required, see In re M.J.M.G., 543 S.W.3d at 865; In

re S.J.R.-Z., 537 S.W.3d at 683. The evidence supporting the trial court’s section 161.002(b)(1)

finding was legally and factually sufficient. We overrule A.F.’s second issue.

                                            CONCLUSION

       Having reviewed the record under the applicable standards of review, we conclude the

evidence pertaining to B.G. was legally and factually sufficient to support the trial court’s findings

by clear and convincing evidence (1) of at least one predicate ground for termination and (2) that

termination of his parental rights was in L.J.G.’s best interest.




                                                 - 11 -
                                                                                                          04-19-00347-CV


         We also conclude that the evidence was legally and factually sufficient to support the trial

court’s findings by clear and convincing evidence that A.F. constructively abandoned S.A.M. and

A.C.F., and A.F. failed to establish paternity for S.A.M.

         We affirm the trial court’s order.

                                                              Patricia O. Alvarez, Justice
1
  Clear and Convincing Evidence. If the Department moves to terminate a parent’s rights to a child, the Department
must prove by clear and convincing evidence that (1) the parent’s acts or omissions met one or more of the grounds
for involuntary termination listed in section 161.001(b)(1) of the Family Code, and (2) terminating the parent’s rights
is in the best interest of the child. TEX. FAM. CODE ANN. § 161.001(b); In re J.F.C., 96 S.W.3d 256, 261 (Tex. 2002).
The same evidence used to prove the parent’s acts or omissions under section 161.001(b)(1) may be used in
determining the best interest of the child under section 161.001(b)(2). In re C.H., 89 S.W.3d 17, 28 (Tex. 2002); In
re D.M., 452 S.W.3d 462, 471 (Tex. App.—San Antonio 2014, no pet.); see also TEX. FAM. CODE ANN. § 161.001(b).
The trial court may consider a parent’s past deliberate conduct to infer future conduct in a similar situation. In re
D.M., 452 S.W.3d at 472.
2
  Statutory Grounds for Termination. The Family Code authorizes a court to terminate the parent-child relationship
if, inter alia, it finds by clear and convincing evidence that the parent’s acts or omissions met certain criteria. See TEX.
FAM. CODE ANN. § 161.001(b). Here, the trial court found Appellant’s course of conduct met the following criteria
or grounds:
           (D) knowingly placed or knowingly allowed the child to remain in conditions or surroundings
                 which endanger the physical or emotional well-being of the child;
           (E) engaged in conduct or knowingly placed the child with persons who engaged in conduct which
                 endangers the physical or emotional well-being of the child; [and]
                 ....
           (N) constructively abandoned the child who has been in the permanent or temporary managing
                 conservatorship of the Department of Family and Protective Services for not less than six
                 months, and:
                 (i) the department has made reasonable efforts to return the child to the parent;
                 (ii) the parent has not regularly visited or maintained significant contact with the child; and
                 (iii) the parent has demonstrated an inability to provide the child with a safe environment.
Id. § 161.001(b)(1).
3
  Legal Sufficiency. When a clear and convincing evidence standard applies, a legal sufficiency review requires a
court to “‘look at all the evidence in the light most favorable to the finding to determine whether a reasonable trier of
fact could have formed a firm belief or conviction that its finding was true.’” In re J.L., 163 S.W.3d 79, 85 (Tex.
2005) (quoting In re J.F.C., 96 S.W.3d at 266). If the court “‘determines that [a] reasonable factfinder could form a
firm belief or conviction that the matter that must be proven is true,’” the evidence is legally sufficient. See id. (quoting
In re J.F.C., 96 S.W.3d at 266).
4
  Factual Sufficiency. Under a clear and convincing standard, evidence is factually sufficient if “a factfinder could
reasonably form a firm belief or conviction about the truth of the State’s allegations.” In re C.H., 89 S.W.3d at 25;
accord In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We must consider “whether disputed evidence is such that a
reasonable factfinder could not have resolved that disputed evidence in favor of its finding.” In re J.F.C., 96 S.W.3d
at 266; accord In re H.R.M., 209 S.W.3d at 108.
5
  Statutory Factors for Best Interest of the Child. The Texas legislature codified certain factors courts are to use in
determining the best interest of a child:
           (1)       the child’s age and physical and mental vulnerabilities;
           (2)       the frequency and nature of out-of-home placements;
           (3)       the magnitude, frequency, and circumstances of the harm to the child;
           (4)       whether the child has been the victim of repeated harm after the initial report and intervention
                     by the department;


                                                           - 12 -
                                                                                                     04-19-00347-CV



         (5)     whether the child is fearful of living in or returning to the child’s home;
         (6)     the results of psychiatric, psychological, or developmental evaluations of the child, the
                 child’s parents, other family members, or others who have access to the child’s home;
          (7)    whether there is a history of abusive or assaultive conduct by the child’s family or others who
                 have access to the child’s home;
          (8)    whether there is a history of substance abuse by the child’s family or others who have access
                 to the child’s home;
          (9)    whether the perpetrator of the harm to the child is identified;
          (10) the willingness and ability of the child’s family to seek out, accept, and complete counseling
                 services and to cooperate with and facilitate an appropriate agency’s close supervision;
          (11) the willingness and ability of the child’s family to effect positive environmental and personal
                 changes within a reasonable period of time;
          (12) whether the child’s family demonstrates adequate parenting skills; . . . and
          (13) whether an adequate social support system consisting of an extended family and friends is
                available to the child.
TEX. FAM. CODE ANN. § 263.307(b); see In re A.C., 560 S.W.3d 624, 631 (Tex. 2018) (recognizing statutory factors).
6
  Holley Factors. The Supreme Court of Texas identified the following factors to determine the best interest of a child
in its landmark case Holley v. Adams:
          (A) the desires of the child;
          (B) the emotional and physical needs of the child now and in the future;
          (C) the emotional and physical danger to the child now and in the future;
          (D) the parental abilities of the individuals seeking custody;
          (E) the programs available to assist these individuals to promote the best interest of the child;
          (F) the plans for the child by these individuals or by the agency seeking custody;
          (G) the stability of the home or proposed placement;
          (H) the acts or omissions of the parent which may indicate that the existing parent-child relationship
               is not a proper one; and
          (I) any excuse for the acts or omissions of the parent.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (footnotes omitted); accord In re E.N.C., 384 S.W.3d 796,
807 (Tex. 2012) (reciting the Holley factors).




                                                        - 13 -